409 F.2d 1358
Gerald HARDIN, Appellant,v.Carl G. HOCKER, Warden, Nevada State Prison, Appellee.
No. 22905.
United States Court of Appeals Ninth Circuit.
March 7, 1969.

Appeal from the United States District Court for the District of Nevada; Bruce R. Thompson, Judge.
Gerald Hardin, for appellant.
Harvey Dickerson, Atty. Gen., C. B. Tapscott, Chief Asst. Atty. Gen., Reno, Nev., for appellee.
Before BROWNING, DUNIWAY, and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment denying the petition for writ of habeas corpus is affirmed for the reasons stated in Judge Bruce R. Thompson's memorandum order of April 19, 1968, 298 F. Supp. 606.